Title: To James Madison from Thomas Digges, 30 August 1814
From: Digges, Thomas
To: Madison, James


        
          My Dr. Good Sir
          Warburton tuesdy nit. Augt. 30 1814
        
        In haste & almost fatigued to death I set down to address a line to You while my nephew Dr F. and a Gentn., whom you know, are taking a mouthful of refreshmt by one of whom you will I hope soon get this.
        You can more easily immagine than I can describe my own troubles & vexations, and the deep anxieties I have felt for you & Mrs. M since Wedy. last the 24th Int. nr the Capitol. Since which I have heard not one correct accot about You or the disasters of that fatal day. “Whatever is is right” a divine lesson & I hope will turn out for the best.
        Mr Loughborough was the first accot I got on Sundy eveng last about You, & his stay was but momentary as M. Manigault the bearer is likely now to be for He is determined to return forthwith.
        Mr Loughborough will have dropt my memdm. & detaild all proceedings up to that day respecting the unfortunate issue of the station here. I have been employd to day (altho the earth is rather too hot for walking upon within the walls) in takeing a list of its ruind contents & which I will soon furnish. Everything within it is ruind save the two Columbiads of 52 lb ea.—the rest are all useless as Cannon. The walls of The Fort & octagon stockades have not been touchd by a shot & seem as perfect as ever save in the ribband edge of the top brick work thrown over by the explosion or burnt down by the grass dryd & yet hot fire of the sod. Every voice I heard from the Fleet officers expressd great admiration of its well placd position for repelling water attack—exclaiming too that with 100 Artillerists or some of their chosen crews they woud have destroyd in a very short space more than their force of ships brot agt. it.
        This force was as follows
        The Seahorse 38 Gun frigate Capt Gordon Commodore
        The Euryalus 36    Cap Napier
        The Etna Bomb   2 mortars
        The Meteor do       do             all ship riggd but few Guns
        The Devastation    Do     do. Cap Alexander
        The Erubus a Rocket Ship
        The Schooner Anna maria of 4 Guns late a N York Privr
        The Commandr. Lieut Grey, & a midshipman Mr Dunkan (a relation to Dunkan Earl of Camperdown who has spent part of the day with me. I am sorry to find thro’ Him they are making severe exactions agt. The Citizens of Alexandria. She came down to ⟨Wn.⟩ Swan point a[t] 8 this morng & is stationd there to prove if anything is moving below, or armd men on the banks hereabouts for which He expressd some fears. I have hopes as well from the Commodores promise on Sunday as by a note of to day from

Commander Gray that my house & property will be securd; but I nevertheless fear they have an eye to The Negroes hereabouts as they pass down. This will not likely take place for two or three days. I have lost every thing between the Fort & River shore, & had the pleasure to hear & see dozens of mortars, Rockets &ca pass in direction very nearly over my house & some not far from my well & within my front fields—but all this is nothing—a thunder bolt on Saty before did me more mischief than all thier fireing. The fort has been neglected & shamefully abandond without any slur upon the officers. Dyson I am sure did his duty, & I have every reason to speak in high terms of Lieut Edwards son to Mr Edwards of the war office. With sincere regard & affection & with a hope to soon see you & Mrs M. I remain yrs.
        
          Thos Digges
        
      